               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                          3:19-cv-00689-MR

TREY DAVIS,                                       )
                                                  )
                          Plaintiff,              )
                                                  )           ORDER
v.                                                )
                                                  )
FNU GOSNELL, FNU GROSCH,                          )
FNU GOMEZ, FNU BYERLY,                            )
FNU THOMPSON, FNU MOREHOUSE,                      )
FNU MAXWELL, ALLEN CLONINGER                      )
                                                  )
                      Defendants.                 )
__________________________________                )

        This matter is before the Court on Defendants’ Motion to Modify Order

of Judicial Settlement Conference (the “Motion to Modify,” Doc. 33).

        For the reasons stated in the Motion to Modify, the request will be

allowed.

        IT IS THEREFORE ORDERED that Defendants’ Motion to Modify

Order of Judicial Settlement Conference (Doc. 33) is GRANTED as follows:

     (1) The judicial settlement conference is RESET for Tuesday, September 21,

        2021 beginning at 1:00 p.m.

     (2) All other provisions of the August 30, 2021 Order regarding the judicial

        settlement conference remain in effect.




          Case 3:19-cv-00689-MR Document 34 Filed 09/07/21 Page 1 of 2
(3) The Clerk is respectfully directed to certify a copy of this Order to Mr.

   Eddie R. Clark at Alexander Correctional Institution.


                               Signed: September 7, 2021




                                     2

     Case 3:19-cv-00689-MR Document 34 Filed 09/07/21 Page 2 of 2
